PER CURIAM.
Appellant was found guilty by a jury in the Criminal Court of Record of Dade County of the crime of conspiracy to bribe a public officer, under § 833.04 Fla.Stat., F.S.A. This appeal is from the judgment and sentence which followed.
Appellant urges reversal on several grounds, one of which is that the evidence was insufficient to sustain the conviction. This point has been carefully considered by this court in the light of the record, briefs and argument of counsel and found to have merit. The evidence adduced was inconclusive, and fell far short of establishing guilt and was insufficient to sustain the conviction. See: Schuler v. State, Fla.1952, 57 So.2d 336; Bazarte v. State, Fla.App.1959, 114 So.2d 500, 504; State v. Trafficante, Fla.App.1961, 136 So.2d 264. See also, 7 Florida Law and Practice, “Criminal Law” § 594, pp. 34-36. Therefore, the judgment of conviction and sentence are hereby set aside with directions that a new trial be granted.
Reversed with directions that a new trial be granted.